42 A.3d 534 (2012)
425 Md. 523
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner
v.
Dean KNOWLES, Respondent.
Misc. Docket AG No. 91, September Term, 2011.
Court of Appeals of Maryland.
April 24, 2012.

ORDER
The Court of Appeals of Maryland, having considered the Joint Petition of the Attorney Grievance Commission and Respondent, Dean Knowles, to place the Respondent on inactive status by consent pursuant to Maryland Rule 16-772, it is this 24th day of April, 2012,
ORDERED, that the Joint Petition be, and it is hereby GRANTED, and the Respondent, Dean Knowles, is hereby placed on Inactive Status by consent, and
ORDERED, that the Clerk of this Court shall remove the name of Dean Knowles from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).